Citation Nr: 1824918	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for Lyme disease.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The matter was previously remanded by the Board in February 2015 to accommodate the Veteran's hearing request.  He then testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2016.  In May 2017, the Board reopened the Veteran's previously denied claim for service connection for hepatitis C and remanded it, along with the other listed claims, for additional development.

The issue of entitlement to service connection for Lyme disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Finally, the Board acknowledges that the appellant has separately appealed a claim for a total disability rating based upon individual unemployability.  At the time of this decision, the appellant is awaiting a videoconference hearing on that issue.  As such, it is not part of this decision on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disability.

2.  The Veteran does not have a current right ankle disability.

3.  The Veteran does not have a current hepatitis C disability or residuals thereof.

4.  Neurocognitive disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for neurocognitive disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

I.  Left and Right Ankles

The Board finds that the competent evidence is against a finding that the Veteran has a current left or right ankle disability.  Private records from March 2011 and VA records from October 2011 note a history and findings of ankle pain.  However, there is no diagnosis of any specific ankle condition.  An October 2017 VA examination of both ankles was unremarkable.

Moreover, the October 2011 VA records and October 2017 VA examination both recorded full range of motion in both ankles with no evidence of instability or crepitus.  Therefore, there is no indication that the pain reported by the Veteran results in any functional loss.  As a result, that pain alone cannot be considered a disability.  Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) ("disability" in VA regulations is generally associated with the veteran's inability to perform certain acts); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (stating that pain must affect some aspect of the normal working movements of the body in order to constitute functional loss).

A private opinion from December 2016 noted findings of ankle instability bilaterally.  However, this opinion appears to be based solely on a review of the available records without the benefit of a physical examination.  The probative value of this opinion as it relates to the existence of a current disability is therefore minimal, particularly as the other evidence of record does not support findings of instability.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for left and right ankle conditions is not warranted.

Should the Veteran present with a current disability of the ankles in the future, he is certainly free to seek to reopen his claim.  



II.  Hepatitis C

The Board finds that the competent evidence is against a finding that the Veteran has a current hepatitis C disability or any current residuals thereof.  Treatment records show that he was diagnosed with hepatitis C in August 2000.  However, private records from March 2011 noted that it had completely resolved following the Veteran's treatment with interferon and Ribavirin.  An October 2017 VA examiner stated that there were no residuals of hepatitis C, and cited an August 2001 treatment note indicating normal liver tests and no hepatitis C in the Veteran's blood.  His viral load was also less than 15 units/ml.

Again, in the absence of proof of a present disability, there can be no valid claim.

Even if a current disability was established, the overall weight of the evidence is against a finding that such a condition was due to service.  The Veteran has asserted that he contracted hepatitis C as a result of receiving air gun injections during service.  VA's Adjudication Manual identifies the risk factors for hepatitis C.  See M21-1 III.iv.4.H.2.e.  It states that it is biologically possible for hepatitis C to be transmitted through air gun injections, but acknowledges that there is only one documented case of hepatitis B transmission from these injections.  It also identifies other hepatitis C risk factors which are present in this Veteran, including tattoos and intranasal cocaine use.  These were identified by the October 2017 VA examiner as the most likely risk factors for the Veteran's hepatitis C.  Therefore, it is less likely than not that any current hepatitis C residual, if present, is related to service.  M21-1 III.iv.4.H.2.g.

III.  Acquired Psychiatric Disorder

As noted in the Board's prior remand, the Veteran filed a claim for posttraumatic stress disorder (PTSD), but had not been diagnosed with PTSD at any time during the appeal period.  The evidence does reflect diagnoses of adjustment disorder, amnestic disorder, anxiety disorder, neurocognitive disorder, bipolar disorder, and alcohol and substance abuse.

Neurocognitive disorder has specifically been attributed to service.  During VA and private examinations, and at his Board hearing, the Veteran reported that he was struck in the head with a steel pipe during service.  Although most of his service treatment records are not available, his June 1982 separation examination includes a medical history report noting a positive history of head injury, nervous trouble, and depression, which generally corroborates his account.  A December 2016 private psychologist conducted an in-person evaluation of the Veteran and noted substantial symptoms consistent with post-concussive syndrome.  He attributed the diagnosed neurocognitive disorder to the in-service assault.  There is no probative medical opinion to refute this conclusion.  An October 2017 VA examination diagnosed bipolar disorder, and in the opinion section, attributed "anxiety disorder" to the Veteran's history of substance use, legal issues, and cardiac problems.  However, no rationale for this opinion was provided.  Therefore, the overall weight of the evidence supports a link between neurocognitive disorder and service, and service connection for that condition is warranted.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for hepatitis C is denied.

Service connection for neurocognitive disorder is granted.





REMAND

Additional development is required for the Veteran's claim for service connection for Lyme' disease.  He was afforded a VA examination in October 2017.  The examiner stated that she could not locate any documents with a diagnosis of Lyme's disease.  During the examination, the Veteran reported that he was told by a friend that he had Lyme's disease by doing a computer test.  He was never diagnosed with Lyme's disease from a physician or a blood test.

The claims file does include a printout of records from December 2012 with the handwritten annotation "homeopathic exam" written on top.  They show that the Veteran apparently received some sort of treatment for Lyme disease, although it is not clear exactly what that treatment was.  Moreover, these records do not list the name of the treatment provider or facility, and therefore the Board cannot discern whether they were generated by someone competent to render medical diagnoses.

The October 2017 VA examiner did not conduct any diagnostic testing or otherwise record any significant findings.  As there is "some" indication that the Veteran had Lyme's disease during the appeal period which was not addressed by the VA examiner, the claim should be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed Lyme's disease.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed, and the examiner should obtain a history from the Veteran.

Following completion of the above, the examiner must address the following questions:

a.  Does the Veteran currently have Lyme's disease?

b.  If Lyme's disease is currently present, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

In addressing the second question, the examiner should note that the Veteran's complete service treatment records are not available, but he has provided testimony that he was bitten by a tick sometime between October 1979 and December 1980.  A June 1982 separation examination was normal.  During that separation examination, the Veteran reported a history of headaches, but denied history of any fever, joint pain, cramps, or skin diseases.

The examiner should also note that records from December 2012 suggest that the Veteran may have received homeopathic treatment for Lyme's disease, though he denied taking any medications to treat his condition during an October 2017 VA examination.

The examiner must provide a complete explanation for any opinions rendered.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the examiner's knowledge, whether the question falls beyond the scope of the medical community, or another reason.

If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide an explanation for why this is the case.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for Lyme's disease.  If the claim continues to be denied, sent the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning that issue to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


